DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11075702. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/373456
Patent # 11075702
2. A method comprising: controlling operation of a plurality of scattering elements in an empirically modulated antenna system to operate at discrete operational configurations and form an initial modulation pattern; identifying a performance parameter of the empirically modulated antenna system to evaluate after each of the plurality of scattering elements is discretely modulated on a per-element basis; and discretely modulating a corresponding operational configuration of the plurality of scattering elements on the per-element basis to evaluate the performance parameter on the per-element basis with respect to each of a plurality of different operational configurations
3. The method of claim 2, wherein discretely modulating comprises discretely modulating the corresponding operational configuration of the plurality of scattering elements in an assigned order of scattering elements , claim 3 is rejected over claim 1 of the Patent.

5. The method of claim 4, wherein the plurality of scattering elements includes a first scattering element and a second scattering element, the method further comprising: discretely modulating an operational configuration of the first scattering element on the per-element basis while refraining from modulating an operational configuration of the second scattering element to dynamically change a modulation pattern of the empirically modulated antenna system from the initial modulation pattern; evaluating the performance parameter each time the operational configuration of the first scattering element is modulated; and controlling further modulation of the operational configuration of the first scattering element based on the evaluated performance parameter.

6. The method of claim 5, wherein discretely modulating the operational configuration of the first scattering element includes modulating the operational configuration of the first scattering element from an initial operational configuration of the first scattering element in forming the initial modulation pattern.

7. The method of claim 5, wherein controlling further modulation of the operational configuration of the first scattering element includes refraining from further modulating the operational configuration of the first scattering element after a first modulation pattern that is different from the initial modulation pattern is achieved at the empirically modulated antenna system.

8. The method of claim 7, further comprising: discretely modulating an operational configuration of the second scattering element on the per-element basis after the first scattering element is discretely modulated to achieve the first modulation pattern at the empirically modulated antenna system; evaluating the performance parameter each time the operational configuration of the second scattering element is modulated; and controlling further modulation of the operational configuration of the second scattering element based on the evaluated performance parameter.

9. The method of claim 8, wherein discretely modulating the operational configuration of the second scattering element includes modulating the operational configuration of the second scattering element from an initial operational configuration of the second scattering element in forming the initial modulation pattern.

10. The method of claim 9, wherein controlling further modulation of the operational configuration of the second scattering element includes refraining from further modulating the operational configuration of the second scattering element after a second modulation pattern that is different from the first modulation pattern is achieved at the empirically modulated antenna system.

11. The method of claim 9, wherein discretely modulating the operational configuration of the second scattering element further includes initially modulating the operational configuration of the second scattering element based on the performance parameter evaluated after a last instance that the operational configuration of the first scattering element is modulated to achieve the first modulation pattern at the empirically modulated antenna system.

12. The method of claim 11, wherein discretely modulating the operational configuration of the second scattering element further includes initially modulating the operational configuration of the second scattering element based on the performance parameter evaluated before the operational configuration of the second scattering element is modulated.

13. The method of claim 5, wherein discretely modulating comprises discretely modulating the corresponding operational configuration of the plurality of scattering elements in an assigned order of scattering elements, and wherein the assigned order of scattering elements indicates discretely modulating the operational configuration of the first scattering element before discretely modulating the operational configuration of the second scattering element.

14. The method of claim 3, wherein the assigned order of scattering elements is defined based on corresponding locations of each of the plurality of scattering elements with respect to one or more feed-points of the empirically modulated antenna system.

15. The method of claim 3, wherein the plurality of scattering elements form an array of scattering elements and the assigned order of scattering elements is defined based on physical positions of each scattering element within the array of scattering elements.


16. The method of claim 3, wherein the plurality of scattering elements are spaced apart at less than a quarter of a free-space wavelength of an operating frequency of the empirically modulated antenna system.

17. The method of claim 3, wherein the operational configuration of each of the plurality of scattering elements is discretely modulated on the per-element basis in the assigned order of scattering elements by completely progressing through the assigned order of scattering element a plurality of times to modulate each of the scattering elements a plurality of times.

18. The method of claim 2, wherein the performance parameter includes one of a gain value of a transmit-receive link between the empirically modulated antenna system and a far-end antenna and a received signal strength parameter for the empirically modulated antenna system.

19. An empirically modulated antenna system, comprising: an antenna comprising a plurality of scattering elements configured to operate at discrete operational configurations to form a modulation pattern for the empirically modulated antenna system; and a controller configured to: control operation of the plurality of scattering elements to operate at the discrete operational configurations and form an initial modulation pattern; identify a performance parameter of the empirically modulated antenna system to evaluate after each of the plurality of scattering elements is discretely modulated on a per-element basis; and discretely modulate a corresponding operational configuration of each of the plurality of scattering elements on the per-element basis in an assigned order of scattering elements of the plurality of scattering elements based on the evaluated performance parameter.
20. The empirically modulated antenna system of claim 19, wherein the controller discretely modulates the corresponding operational configuration of the plurality of scattering elements in an assigned order of scattering elements. Claim 20 is rejected over claim 16 of the Patent.
1. A method comprising: controlling operation of a plurality of scattering elements in an empirically modulated antenna system to operate at discrete operational configurations and form an initial modulation pattern; identifying a performance parameter of the empirically modulated antenna system to evaluate after each of the plurality of scattering elements is discretely modulated on a per-element basis; and discretely modulating a corresponding operational configuration of each of the plurality of scattering elements on the per-element basis from a first scattering element to a last scattering element in an assigned order of scattering elements of the plurality of scattering elements to evaluate the performance parameter on the per-element basis with respect to each of a plurality of different operational configurations.




2. The method of claim 1, wherein the plurality of scattering elements includes a first scattering element and a second scattering element, the method further comprising: discretely modulating an operational configuration of the first scattering element on the per-element basis while refraining from modulating an operational configuration of the second scattering element to dynamically change a modulation pattern of the empirically modulated antenna system from the initial modulation pattern; evaluating the performance parameter each time the operational configuration of the first scattering element is modulated; and controlling further modulation of the operational configuration of the first scattering element based on the evaluated performance parameter.

3. The method of claim 2, wherein discretely modulating the operational configuration of the first scattering element includes modulating the operational configuration of the first scattering element from an initial operational configuration of the first scattering element in forming the initial modulation pattern.

4. The method of claim 2, wherein controlling further modulation of the operational configuration of the first scattering element includes refraining from further modulating the operational configuration of the first scattering element after a first modulation pattern that is different from the initial modulation pattern is achieved at the empirically modulated antenna system.

5. The method of claim 4, further comprising: discretely modulating an operational configuration of the second scattering element on the per-element basis after the first scattering element is discretely modulated to achieve the first modulation pattern at the empirically modulated antenna system; evaluating the performance parameter each time the operational configuration of the second scattering element is modulated; and controlling further modulation of the operational configuration of the second scattering element based on the evaluated performance parameter.

6. The method of claim 5, wherein discretely modulating the operational configuration of the second scattering element includes modulating the operational configuration of the second scattering element from an initial operational configuration of the second scattering element in forming the initial modulation pattern.

7. The method of claim 5, wherein controlling further modulation of the operational configuration of the second scattering element includes refraining from further modulating the operational configuration of the second scattering element after a second modulation pattern that is different from the first modulation pattern is achieved at the empirically modulated antenna system.

8. The method of claim 5, wherein discretely modulating the operational configuration of the second scattering element further includes initially modulating the operational configuration of the second scattering element based on the performance parameter evaluated after a last instance that the operational configuration of the first scattering element is modulated to achieve the first modulation pattern at the empirically modulated antenna system.

9. The method of claim 8, wherein discretely modulating the operational configuration of the second scattering element further includes initially modulating the operational configuration of the second scattering element based on the performance parameter evaluated before the operational configuration of the second scattering element is modulated.

10. The method of claim 2, wherein the assigned order of scattering elements indicates discretely modulating the operational configuration of the first scattering element before discretely modulating the operational configuration of the second scattering element.






11. The method of claim 1, wherein the assigned order of scattering elements is defined based on corresponding locations of each of the plurality of scattering elements with respect to one or more feed-points of the empirically modulated antenna system.

12. The method of claim 1, wherein the plurality of scattering elements form an array of scattering elements and the assigned order of scattering elements is defined based on physical positions of each of the scattering elements within the array of scattering elements.

13. The method of claim 1, wherein the plurality of scattering elements are spaced apart at less than a quarter of a free-space wavelength of an operating frequency of the empirically modulated antenna system.

14. The method of claim 1, wherein the operational configuration of each of the plurality of scattering elements is discretely modulated on the per-element basis in the assigned order of scattering elements by completely progressing through the assigned order of scattering element a plurality of times to modulate each of the scattering elements a plurality of times.

15. The method of claim 1, wherein the performance parameter includes one of a gain value of a transmit-receive link between the empirically modulated antenna system and a far-end antenna and a received signal strength parameter for the empirically modulated antenna system.

16. An empirically modulated antenna system, comprising: an antenna comprising a plurality of scattering elements configured to operate at discrete operational configurations to form a modulation pattern for the empirically modulated antenna system; and a controller configured to: control operation of the plurality of scattering elements to operate at the discrete operational configurations and form an initial modulation pattern; identify a performance parameter of the empirically modulated antenna system to evaluate after each of the plurality of scattering elements is discretely modulated on a per-element basis; and discretely modulate a corresponding operational configuration of each of the plurality of scattering elements on the per-element basis from a first scattering element to a last scattering element in an assigned order of scattering elements of the plurality of scattering elements to evaluate the performance parameter on the per-element basis with respect to each of a plurality of different operational configurations.




        Claim 2 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent No. 11075702.  
Application claim 2 defines an obvious variation of the invention claimed in U.S. Patent No. 11,075,702. The assignee of all applications of all applications is the same. Claim 2 of the instant application is anticipated by patent claim 1 in that claim of the patent contains all the limitations of claim 2 of the instant application.  Claim 2 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. Also, see above for double patenting rejection for the other claims. 

4.	Claims 4 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11075702 in view of Chen et al. (US 2015/0372389) (hereafter Chen). Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Regarding claims 4 and 21, Patent does not explicitly disclose the method, wherein discretely modulating comprises discretely modulating the corresponding operational configuration of the plurality of scattering elements in a substantially random order of scattering elements. However, in same field of endeavor, Chen teaches in paragraph [0037], If the scattering elements are placed on non-uniform grid, the rigid periodicity of the Heaviside modulation is broken, which spreads out the higher harmonics. The non-uniform spatial pattern can be a random distribution, e.g. with a selected standard deviation and mean, and/or it can be a gradient distribution, with a density of scattering elements that varies with position along the wave-propagating structure. For example, the density may be larger near the center of the aperture to realize an amplitude envelope. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use the random distribution of the scattering element as taught by Chen for the modulation pattern disclosed by Patent, to improve the modulation pattern for scattering antennas. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US 2016/0204515) discloses discrete dipole method and systems for applications to complimentary metamaterials discloses [0008] These surface scattering antennas generally use a holographic principle to define a radiation pattern of the reference antenna. The radiation pattern is determined by an interference between a reference wave, which is a guided wave that propagates along the waveguide structure, and a holographic antenna configuration, which is a modulation pattern imposed on the antenna by the adjustments of the scattering elements. The design of an antenna modulation to provide a desired radiation pattern may be complicated by coupling between the scattering elements and by interactions such that the form of the modulation perturbs the reference mode.

Hyde et al. (US 2015/0362625) discloses PHOTONIC BAND GAP STRUCTURE WITH SUB-WAVELENGTH SCATTERING ELEMENTS.
Johnson et al. (US 2015/0288063) discloses beam shaping for reconfigurable holographic antennas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631